United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1022
                         ___________________________

             Rita Jernigan; Pam Jernigan; Becca Austin; Tara Austin

                       lllllllllllllllllllll Plaintiffs - Appellees

                                           v.

    Larry Crane, In his official capacity as Circuit and County Clerk of Pulaski
                 County, Arkansas, and his successors in interest

                             lllllllllllllllllllll Defendant

   Dustin McDaniel, In his official capacity as Attorney General for the State of
Arkansas, and his successors in interest; Richard Weiss, In his official capacity as
   Director of the Arkansas Department of Finance and Administration, and his
   successors in interest; George Hopkins, In his official capacity as Executive
Director of the Arkansas Teacher Retirement System, and his successors in interest

                      lllllllllllllllllllll Defendants - Appellants

                              ------------------------------

  North Carolina Values Coalition; Liberty, Life, and Law Foundation; Dr. Paul
   McHugh; Robert P. George; Sherif Girgis; Liberty Counsel; Eagle Forum
                      Education and Legal Defense Fund

                  lllllllllllllllllllllAmici on Behalf of Appellant(s)

National Women's Law Center; Connecticut Women's Education and Legal Fund;
   Legal Momentum; Legal Voice; National Association of Women Lawyers;
 National Partnership for Women and Families; Women's Bar Association of the
District of Columbia; Women's Bar Association of Illinois; Women's Law Project;
   Williams Institute Scholars of Sexual Orientation and Gender Law; Howard
University School of Law Civil Rights Clinic; American Sociological Association;
    American Psychological Association; Arkansas Psychological Association;
American Psychiatric Association; American Association for Marriage and Family
  Therapy; American Psychoanalytic Association; National Association of Social
    Workers; National Association of Social Workers Missouri, Arkansas, South
   Dakota, and Nebraska Chapters; Leadership Conference on Civil and Human
    Rights; President of the House of Deputies of the Episcopal Church and the
Episcopal Bishops of Missouri and Nebraska; General Synod of the United Church
 of Christ; Reconstructionist Rabbinical Association; Reconstructionist Rabbinical
  College and Jewish Reconstructionist Communities; Union for Reform Judaism;
      Unitarian Universalist Association; Affirmation; Covenant Network of
    Presbyterians; Friends for Lesbian, Gay, Bisexual, Transgender, and Queer
Concerns; Reconciling Ministries Network; Reconciling Works: Lutherans for Full
 Participation; Parity; Muslims for Progressive Values; More Light Presbyterians;
   Methodist Federation for Social Action; Family Equality Council; COLAGE;
    Constitutional Law Scholars; Historians of Marriage; Historians of Antigay
  Discrimination; 24 Employers; Gary J. Gates; Leadership Conference Education
Fund; Americans United For Separation of Church and State; Religious Institute, Inc.

                   lllllllllllllllllllllAmici on Behalf of Appellee(s)
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                               Submitted: July 8, 2015
                               Filed: August 11, 2015
                                     [Published]
                                   ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.




                                          -2-
       Plaintiffs are two same-sex couples seeking to marry in Arkansas or to have
their marriage in another state recognized in Arkansas. They also seek state benefits
incident to marriage. The district court1 granted Plaintiffs’ motion for summary
judgment, finding laws denying them the right to marry (in Arkansas Constitution
Amendment 83 and Arkansas Code Annotated §§ 9-11-107, 9-11-109, and 9-11-208)
violate the U.S. Constitution’s guarantees of due process and equal protection. In
addition to a declaratory judgment, the court issued a permanent injunction, but stayed
it pending appeal. Arkansas appeals. Having jurisdiction under 28 U.S.C. § 1291,
this court affirms.

      While the appeal was pending, the Supreme Court decided Obergefell v.
Hodges, 135 S. Ct. 2584 (2015), abrogating Citizens for Equal Protection v. Bruning,
455 F.3d 859 (8th Cir. 2006). This court asked the parties for their positions on the
proper disposition of this case. Arkansas filed a suggestion of mootness and a motion
to vacate the district court’s judgment.

      Arkansas no longer disputes the merits of the district court’s ruling. The
challenged laws are unconstitutional. As Obergefell concluded:

      [T]he right to marry is a fundamental right inherent in the liberty of the
      person, and under the Due Process and Equal Protection Clauses of the
      Fourteenth Amendment couples of the same-sex may not be deprived of
      that right and that liberty. The Court now holds that same-sex couples
      may exercise the fundamental right to marry. No longer may this liberty
      be denied to them. Baker v. Nelson [, 409 U.S. 810 (1972),] must be and
      now is overruled, and the State laws challenged by Petitioners in these
      cases are now held invalid to the extent they exclude same-sex couples
      from civil marriage on the same terms and conditions as opposite-sex
      couples.


      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                         -3-
Obergefell, 135 S. Ct. at 2604-05. The Supreme Court also noted,

      [I]t must be emphasized that religions, and those who adhere to religious
      doctrines, may continue to advocate with utmost, sincere conviction that,
      by divine precepts, same-sex marriage should not be condoned. The
      First Amendment ensures that religious organizations and persons are
      given proper protection as they seek to teach the principles that are so
      fulfilling and so central to their lives and faiths, and to their own deep
      aspirations to continue the family structure they have long revered. The
      same is true of those who oppose same-sex marriage for other reasons.
      In turn, those who believe allowing same-sex marriage is proper or
      indeed essential, whether as a matter of religious conviction or secular
      belief, may engage those who disagree with their view in an open and
      searching debate. The Constitution, however, does not permit the State
      to bar same-sex couples from marriage on the same terms as accorded to
      couples of the opposite sex.

Id. at 2607.

       Arkansas suggests that Obergefell moots this case. But the Supreme Court
specifically stated that “the State laws challenged by Petitioners in these cases are
now held invalid.” Id. at 2605 (emphasis added). Cf. United States v. Nat’l Treasury
Emps. Union, 513 U.S. 454, 477-78 (1995) (limiting relief to the parties before the
Court and noting “we neither want nor need to provide relief to nonparties when a
narrower remedy will fully protect the litigants”). The Court invalidated laws in
Michigan, Kentucky, Ohio, and Tennessee—not Arkansas. See Campaign for S.
Equal. v. Bryant, 2015 WL 4032186, at *2 (5th Cir. July 1, 2015) (ordering district
court to enter final judgment that Texas laws denying same-sex couples the right to
marry are unconstitutional); Conde-Vidal v. Rius-Armendariz, No. 14-2184 (1st Cir.
July 8, 2015) (judgment vacating and remanding district court judgment that
dismissed challenge to law denying same-sex marriage). Arkansas acknowledges this:
“The Supreme Court did not address many of the claims asserted by Appellees and



                                         -4-
addressed by the district court in this case . . . .” Arkansas has not repealed the
challenged laws.

       Arkansas’s general assurances of compliance with Obergefell also do not moot
the case. See Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S.
167, 190 (2000) (“[A] defendant claiming that its voluntary compliance moots a case
bears the formidable burden of showing that it is absolutely clear the allegedly
wrongful behavior could not reasonably be expected to recur.”). These assurances
may, however, impact the necessity of continued injunctive relief. The district court
is better positioned to consider the issue on appropriate motion. See United States v.
Bailey, 571 F.3d 791, 804 (8th Cir. 2009) (noting this court reviews permanent
injunctions for abuse of discretion, reversing when the injunction is based on “a legal
error or a clearly erroneous finding of fact”).

       The judgment is affirmed. Arkansas’s motion to vacate the district court’s
order is denied.
                      ______________________________




                                         -5-